Citation Nr: 0805878	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  05-25 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
left ear hearing loss. 
 
2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
residuals of right leg injury, to include a right knee 
disorder. 
 
3.  Entitlement to service connection for a back disability, 
to include as secondary to the right knee. 
 
4.  Entitlement to service connection for hernia, to include 
on the basis of aggravation.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1979. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from rating decisions 
of the VA Regional Office (RO) in Cleveland, Ohio that 
declined to reopen the claim of entitlement to service 
connection for left ear hearing loss and residuals of right 
leg injury, to include a right knee disorder.  Service 
connection was denied for a back disorder, to include as 
secondary to the right knee, and hernia, to include on the 
basis of aggravation. 

Following review of the record, the issues of whether new and 
material evidence has been received to reopen the claim of 
service connection for residuals of right leg injury, to 
include a right knee disorder, entitlement to service 
connection for a back disorder, to include as secondary to 
the right knee, and hernia, to include on the basis of 
aggravation, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1.  Entitlement to service connection for left ear hearing 
loss was denied by RO decision dated in January 2002; the 
appellant did not file a timely appeal and that determination 
became final.

2.  Evidence received subsequent to the January 2002 RO 
determination, when considered by itself or together with 
previous evidence of record, does not relate to an 
unestablished fact necessary to support the claim of service 
connection for left ear hearing loss.




CONCLUSIONS OF LAW

1.  The January 2002 RO decision denying entitlement to 
service connection for left ear hearing loss is final. 38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.1103. (2007).

2.  The evidence received subsequent to the RO's January 2002 
RO decision is not new and material and the appellant's claim 
of entitlement to service connection for left ear hearing 
loss is not reopened. 38 C.F.R. § 3.156 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen the claim of entitlement to 
service connection for left ear hearing loss.  He asserts 
that left ear hearing impairment was incurred in or 
aggravated by service for which service connection should be 
granted.

Preliminary considerations - VA's duty to assist.

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  These criteria were complied with in 
letters to the appellant dated in November 2001, September 
2003, and September 2006.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in September 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although notice was provided, service 
connection is being denied and no rating or effective date 
will be assigned with respect to this claimed condition.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the notice letter provided to the appellant in 
September 2003, the statement of the case and the 
supplemental statements of the case included the criteria for 
reopening a previously denied claim, the criteria for 
establishing service connection, and information concerning 
why the claim was previously denied.  Consequently, the Board 
finds that adequate notice has been provided, as the 
appellant was informed of what evidence is necessary to 
substantiate the elements required to establish service 
connection.

The Board finds that VA has made the required efforts to 
assist the appellant in obtaining the evidence necessary to 
substantiate the claim of entitlement to service connection 
for left ear hearing loss.  Private clinical records the 
veteran identified have been requested and secured, extensive 
VA clinic notes, and Social Security documentation have been 
received and associated with the claims folder.  The veteran 
requested and was scheduled for a personal hearing in March 
2007, but documentation of record indicates that he failed to 
appear.  The appellant does not contend that there is 
outstanding evidence that has not been considered.  The Board 
thus finds that further assistance from VA would not aid the 
veteran in substantiating the claim.  Therefore, VA does not 
have a duty to assist that is unmet with respect to the issue 
of whether new and material evidence has been received to 
reopen the claim of service connection left ear hearing loss 
currently on appeal. See 38 U.S.C.A. § 5103A (a) (2); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
claim is ready to be considered on the merits. 

Law and regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. § 1131 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and active military 
service. See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992), 
citing Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2007).

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2007).

Veterans are presumed to be in sound condition when accepted 
for service except as to defects that are noted on the 
examination report when accepted for service, or where clear 
and unmistakable evidence (obvious or manifest) shows that 
the disability pre-existed service and was not aggravated 
therein. 38 U.S.C.A. § 1111 (West 2002 & Supp. 2007).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.306 (2007).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity.  This includes 
medical facts and principles that may be considered to 
determine whether the increase is due to the natural progress 
of the condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306 
(2007).



Factual background and legal analysis

The record reflects that the RO initially denied entitlement 
to service connection for left ear hearing loss by rating 
action dated in November 1999 on the basis that the claim was 
not well grounded.  Upon promulgation of the VCAA in 2000, 
the claim was reviewed in light of the requirements of the 
new law and was readjudicated de novo.  A rating decision in 
January 2002 denied service connection for disorders that 
included left ear hearing loss.  The appellant did not file a 
timely appeal.  He attempted to reopen his claim for such in 
correspondence received in August 2003.  As the January 2002 
RO decision was the last final disallowance, the Board must 
review all of the evidence submitted since that action to 
determine whether the appellant's claim of entitlement to 
service connection for left ear hearing loss should be 
reopened and re-adjudicated de novo. See Evans v. Brown, 9 
Vet. App. 273 (1996).  A claim that is the subject of a final 
decision can only be reopened upon the submission of new and 
material evidence. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2007).

The Board points out that 38 C.F.R. § 3.156(a) which defines 
new and material evidence was amended in 2001 and is 
applicable to claims to reopen filed on or after August 29, 
2001. See 66 Fed. Reg. 45620 (2001).  The amended version of 
38 C.F.R. § 3.156 applies in the instant case as the 
appellant's claim to reopen was received after August 2001.  

New evidence is defined in 38 C.F.R. § 3.156(a) (2007) as 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  In determining whether evidence is new and material, 
the "credibility of the evidence is to be presumed." Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the 2002 RO decision 
denying entitlement to service connection for left ear 
hearing loss consisted of service medical records which 
showed that upon examination in June 1976 just prior to 
service entrance, the veteran indicated that he had hearing 
loss.  An audiogram was obtained that showed decibel losses 
of 75, 70, 55 and 20 at the 500, 1000, 2000, and 4000 Hertz 
frequencies, respectively, in the left ear.  In the summary 
of defects, it was recorded that the veteran had hearing loss 
in the speaking range in the left ear that was not considered 
disqualifying.  A clinical entry in February 1977 reflects 
that he was seen for left ear pain and inability to hear 
clearly for which a diagnosis of viral infection was 
rendered.  Impacted ears were recorded in December 1977.  On 
examination in May 1979 for discharge from active duty, an 
audiogram showed decibel losses in the left ear of 70, 65, 
55, 40 and 20 at 500, 1000, 2000, 3000 4000 Hertz, 
respectively.

The Board points out that findings on initial audiometry 
testing at service entrance disclosed hearing acuity far 
surpassing the requirements of 38 C.F.R. § 3.385 for hearing 
loss.  The result of audiometric evaluation on service 
discharge examination in 1979 were essentially the same.  
Service connection for left ear hearing loss was denied by 
rating action dated in January 2002 on the basis that left 
ear hearing loss pre-existed service and was not aggravated 
therein.  See 38 U.S.C.A. § 1153 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.306 (2007).

Evidence added to the record following the RO's 2002 denial 
of the claim of service connection for left ear hearing loss 
consists of extensive VA outpatient notes dating from 2003, 
as well as private clinical data.  A VA audiogram in May 2003 
showed pure tone thresholds of 80, 80, 65, 55, and 40 at 500, 
1000, 2000, 3000 and 4000 Hertz, respectively.  The appellant 
was afforded VA audiology consultation in July 2003 where he 
stated that he had noticed poor left ear hearing for the past 
15 years.  He related that a number of things could have 
contributed to worsening left ear hearing including temporal 
lobe trauma in an automobile accident 20 years before, and 
the tremendous amount of noise he was exposed to as a trucker 
for five years.  He noted that the exhaust was right behind 
his left ear when driving.  On examination, it was found that 
hearing in the right ear was normal, but that the left 
exhibited profound loss at the lower frequencies with speech 
discrimination of zero.  

The Board finds in this instance that while pertinent 
evidence has been received since the January 2002 rating 
decision is new in the sense that it was not previously of 
record, it is not "material".  There is still no clinical 
evidence that supports a finding that the veteran's pre-
existing left ear hearing loss was aggravated by or increased 
in severity as the result of service.  The additional 
information obtained since the January 2002 RO decision, when 
considered alone or with previously submitted evidence, does 
not relate to an unestablished fact necessary to establish 
the claim.  It is therefore not material to reopen the claim.  

The preponderance of the evidence is against the claim; the 
veteran's application to reopen service connection for left 
ear hearing loss is denied.


ORDER

New and material evidence has not been received to reopen the 
claim of entitlement to service connection for left ear 
hearing loss.  


REMAND

The service entrance examination report dated in June 1976 
notes that the veteran had a small hernia in an abdominal 
surgery scar.  A November 1978 clinical record indicates that 
he requested surgical repair of the hernia.  In a 
consultation report dated in December 1978, it was reported 
that there was mild swelling with straining, but that the 
hernia was otherwise asymptomatic.  The physician declined to 
perform the procedure.  

The veteran now states that the pre-existing incisional 
hernia increased in severity as the result of physical 
training and strenuous labor during active duty.  VA 
outpatient clinical records dated in September 2004 indicate 
that the appellant was scheduled for elective ventral hernia 
repair, but that this would be delayed because of a more 
urgent surgery case.  As of February 2005, VA records showed 
that he had still not had surgery on the hernia.  

On service entrance examination in June 1976, the veteran 
wrote that he had pulled some ligaments in his knee the 
previous year while playing basketball.  An orthopedic 
consultation was obtained whereupon it was found that he was 
"OK" for enlistment.  Service medical records reflect 
subsequent injuries to the right knee and leg and extensive 
treatment for such that included being placed in a 
cylindrical cast between March and April 1977.  VA clinical 
evidence dated in 2003 shows treatment for the right knee for 
significant degenerative changes and chronic symptomatology.  

The veteran asserts that his right knee was permanently 
increased in severity during service because of massive 
trauma.  He was afforded an examination for compensation 
purposes in this regard in April 2004.  However, in providing 
the opinion, the examiner stated that "[i]t is this 
examiner's opinion that his current right knee conditions are 
more likely than not related to his service-connected right 
knee condition..."  The Board points out that the right knee 
has not been service connected to date.  Therefore, the 
examiner clearly did not answer the question posed by the RO 
in its prior instructions as to whether or not the right knee 
condition itself was at least as likely as not due to 
military service.  Moreover, given that fact that the 
appellant had pre-existing injury to the right knee, the 
Board observes that there were no instructions to the 
examiner as to whether the right knee was permanently 
aggravated by service.  The Board thus finds that the April 
2004 examination is inadequate for rating purposes and 
another must be performed.

The service medical records also show that the veteran was 
treated for back injury in November 1978.  He now contends 
that current back disability is of service onset, or is 
causally related to his right knee as the result of a gait 
disturbance.  The claims folder clearly documents other 
injuries to the back after service in 1995 and 1996.  
However, the veteran has never had a VA examination for 
compensation and pension purposes for an opinion as to 
whether the inservice back injury is implicated in current 
spine disability.

In view of treatment and/or consultation in service for all 
of the disorders claimed and for reasons stated above, the 
Board is of the opinion that the appellant should be afforded 
appropriate medical examinations, to include medical opinions 
as to etiology.  It is the province of trained health care 
providers to enter conclusions that require medical expertise 
such as opinions as to diagnosis and causation. See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994).  The VA adjudicator is 
not free to substitute its own judgment for that of an 
expert. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The fulfillment of the VA's statutory duty to assist the 
appellant includes requesting VA examination when indicated, 
conducting a thorough and contemporaneous medical examination 
by a specialist when indicated, and providing a medical 
opinion which takes into account the records of prior medical 
treatment so that the disability evaluation will be a fully 
informed one. See Hyder v. Derwinski, 1 Vet. App. 221 (1991); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, the record indicates that the appellant 
receives VA outpatient treatment.  The most recent records 
date from 2003 to February 2005.  The claims folder thus 
indicates that relevant evidence in support of the veteran's 
claims may exist or could be obtained from a VA facility. See 
Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 
Vet. App. 69 (1995).  Therefore, VA outpatient treatment 
records dated from 1979 to 2003, and from March 2005 to the 
present should be requested and associated with the file.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must review the claims 
file and insure that all 
notification and development 
actions required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 
2002 & Supp. 2007), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2007), and any 
other legal precedent are fully 
complied with and satisfied with 
respect to all of the issues on 
appeal.

2.  VA outpatient treatment 
records dated from 1979 to 2003, 
and from March 2005 to the present 
should be requested and associated 
with the claims file.

3.  Following a reasonable period 
of time for receipt of the 
information requested above, the 
appellant should be scheduled for 
an examination by an appropriate 
VA physician to determine whether 
the incisional hernia noted at 
service entrance was aggravated 
therein.  All indicated tests and 
studies should be performed, and 
clinical findings should be 
reported in detail and correlated 
to a specific diagnosis.  The 
claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  A 
comprehensive clinical history 
should be obtained.

Based on a thorough review of the 
evidence of record and the 
physical examination findings, the 
examiner should provide an opinion 
with complete rationale to the 
following questions: Is it at 
least as likely as not that the 
pre-existing incisional hernia was 
permanently increased in severity 
during the period of service 
beyond natural progression of the 
underlying disease process?  
Please explain why or why not.

4.  The appellant should be 
scheduled for an examination by a 
VA orthopedist to determine 
whether he now has back and right 
knee disabilities that are related 
to service.  All indicated tests 
and studies should be performed, 
and all clinical findings should 
be reported in detail and 
correlated to specific diagnoses.  
The claims file and a copy of this 
remand should be made available to 
the physician designated to 
examine the appellant.  The 
examiner should indicate whether 
the claims folder was reviewed.  A 
comprehensive clinical history 
should be obtained.

Based on a thorough review of the 
evidence of record and physical 
examination, the VA orthopedist 
should provide opinions, with 
complete rationale as to:

a) Whether it is at least as 
likely as not that the veteran now 
has a back disorder that is 
related to injury in service, b) 
whether current back disability is 
more likely of post service onset, 
c) whether a back disorder has 
been caused by or made worse by 
right knee disability.  If 
aggravation is found, the examiner 
should offer an assessment of the 
extent of additional disability 
resulting from the aggravation by 
the right knee.

Additionally, the examiner is 
requested to d) provide an opinion 
with supporting rationale as to 
whether it is at least as likely 
as not (50 percent probability or 
better) that the veteran's pre-
existing right knee disorder was 
permanently increased in severity 
during service beyond natural 
progression of the underlying 
disease process and e) Was any 
disease process superimposed on 
pre-existing right knee disability 
during service by trauma or 
otherwise?  The opinions requested 
should be set forth in detail.

6.  The veteran must be given 
adequate notice of the 
examinations, to include advising 
him of the consequences of failure 
to report under 38 C.F.R. § 3.655 
(2007).

7.  The RO should ensure that the 
medical reports requested above 
comply with this remand.  If the 
reports are insufficient, or if 
any requested action is not taken 
or is deficient, it should be 
returned to the examiner for 
correction. See Stegall v. West, 
11 Vet. App. 268 (1998).

8  After taking any further 
development deemed appropriate, 
the RO should re-adjudicate the 
issues on appeal.  If the benefits 
are not granted, the appellant and 
his representative should be 
provided a supplemental statement 
of the case and afforded an 
opportunity to respond before the 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


